IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1262
                                Filed May 3, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHANNON TYRONE CRAIG,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Kim M. Riley,

District Associate Judge.



      A defendant challenges his prison sentence for crimes committed while in

the county jail. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                             2


TABOR, Judge.

         While an inmate in the Marshall County jail, Shannon Craig caused

damage to his cell and scuffled with a jailer—resulting in criminal-mischief and

assault convictions. The district court sentenced him to an indeterminate two-

year term, to run concurrently with a term of 365 days, with credit for time served.

On appeal, Craig contends the district court abused its discretion in denying his

request for suspended sentences. Because the district court properly weighed

the factors listed in Iowa Code section 907.5(1) (2016)1 and permissibly

highlighted Craig’s criminal history and previous unsuccessful attempt at

probation, we find no abuse of discretion.

         We review Craig’s sentencing claim for correction of legal error.            See

State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). We will not reverse the

decision of the district court without finding an abuse of discretion or some defect

in the sentencing procedure. Id. We entertain a “strong presumption” in favor of




1
    Iowa Code section 907.5 provides, in pertinent part,
                 (1) Before deferring judgment, deferring sentence, or suspending
         sentence, the court first shall determine which option, if available, will
         provide maximum opportunity for the rehabilitation of the defendant and
         protection of the community from further offenses by the defendant and
         others. In making this determination, the court shall consider all of the
         following:
                 a. The age of the defendant.
                 b. The defendant’s prior record of convictions and prior record of
         deferments of judgment if any.
                 c. The defendant’s employment circumstances.
                 d. The defendant’s family circumstances.
                 e. The defendant’s mental health and substance abuse history
         and treatment options available in the community and the correctional
         system.
                 f. The nature of the offense committed.
                 g. Such other factors as are appropriate.
                                         3

the district court’s sentencing choice. See State v. Hopkins, 860 N.W.2d 550,

553 (Iowa 2015).

       At Craig’s sentencing hearing, the State recommended he serve time in

prison because his “pattern of criminal conduct” and disobedience of jail rules

suggested he could not “be expected to do any sort of positive things” if placed

on probation. Defense counsel argued for suspended sentences because Craig

had accepted responsibility for these offenses and was remorseful.           In his

allocution, Craig discussed physical and mental-health problems that he believed

contributed to his criminal behavior.

       The district court acknowledged the parties’ differing recommendations

and announced it was taking into account various factors in imposing sentencing,

including Craig’s age of thirty-nine and his prior felony convictions, including

extortion. The court also noted that Craig’s significant criminal history included a

previous grant of probation that was ultimately unsuccessful. The court further

considered the nature of Craig’s current offenses and “the circumstances under

which they were committed.” Having mulled these factors, the court concluded

Craig was not “a suitable candidate for community supervision.” The court also

explained the sentencing order would

       include a specific recommendation that while Mr. Craig is at the
       Iowa Medical and Classification Center, that he receive medical
       and mental health assessments so that he can get his medical and
       mental health problems on track so that hopefully upon his release,
       he’ll be in a better frame of mind.

       The district court’s assessment that Craig’s circumstances warranted

incarceration was not an abuse of discretion. See Formaro, 638 N.W.2d at 725

(reiterating that choice of one sentencing option over another does not amount to
                                        4


error). The court reasonably cited community safety and Craig’s own prospects

for rehabilitation as the chief concerns in choosing the concurrent prison

sentences. See State v. Wright, 340 N.W.2d 590, 593 (Iowa 1983) (“The right of

[the court] to balance the relevant factors in determining an appropriate sentence

inheres in the discretionary standard.”).    We find nothing in this record to

overcome the strong presumption in favor of the district court’s sentencing

decision.

      AFFIRMED.